          Case 1:20-cv-02407-CCB Document 2 Filed 12/07/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *
                                                 *           Civil Action No.    CCB-20-2407
            v.                                   *           Criminal Action No. CCB-11-0569
                                                 *
DANILO GARCIA                                    *
                                                ***

                                       MEMORANDUM

       On October 13, 2015, Danilo Garcia was convicted by a jury of conspiracy to distribute a

kilogram or more of heroin and related charges. (ECF 780). His conviction was affirmed on

direct appeal to the Fourth Circuit and the mandate was issued on January 6, 2017. (ECF 861).

On August 20, 2020, more than three years after Garcia’s conviction became final, the court

received his motion to vacate conviction under 28 U.S.C. § 2255, alleging without proof that the

indictment was not properly returned by the grand jury in open court. (ECF 890). The

government has responded (ECF 895), and Garcia has filed a reply (ECF 897). For the reasons

stated below, the motion will be denied.

       As thouroughly explained in the government’s response (ECF 895), the motion to vacate

was filed well past the one-year limitations deadline and therefore is untimely. See 28 U.S.C. §

2255(f) (defendant has one year from the date when judgment of conviction becomes final to file

a motion to vacate). Further, the claim about the indictment could have been raised on direct

appeal, but was not, and therefore is procedurally defaulted. Garcia’s reply provided no basis for

equitable tolling or to excuse the procedural default. Finally, there is no merit to his claim. The

superseding indictment on which he was convicted, with the foreperson’s signature, is on the

court’s electronic docket. (See ECF 314; ECF 315). There is no evidence of any irregularity.




                                                 1
          Case 1:20-cv-02407-CCB Document 2 Filed 12/07/20 Page 2 of 2



       Accordingly, the motion to vacate (ECF 890) will be denied without an evidentiary

hearing, and no certificate of appealability will issue. A separate Order follows.



  12/7/2020                                                             /s/
_____________
   Date                                                      Catherine C. Blake
                                                             United States District Judge




                                                 2
